           Case 2:16-cv-01074-APG-GWF Document 41 Filed 07/22/20 Page 1 of 2




 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                            DISTRICT OF NEVADA

 6   MARGARET LOUISE SIMPSON,                            )
                                                         )   Case No. 2:16-cv-01074-APG-GWF
 7                           Plaintiff,                  )
                                                         )
 8                           vs.                         )   [PROPOSED] ORDER GRANTING THE
                                                         )   PARTIES JOINT MOTION TO AMEND
 9   ANDREW SAUL,                                        )   ORDER GRANTING ATTORNEY FEES
     Commissioner of Social Security,                    )   PURSUANT TO FED. R. CIV. P. 60(B).
10                                                       )
                                     Defendant.          )
11

12
                                               [PROPOSED] ORDER
13
             For good cause appearing therein, IT IS HEREBY ORDERED that the parties Joint Motion to
14   Amend the Order Granting Attorneys Fees Pursuant to Federal Rule of Civil Procedure 60(b) is hereby
15   GRANTED. IT IS ORDERED that the Commissioner shall pay Plaintiff’s counsel the sum of
16   $24,155.50 out of the withheld past due benefits for attorney fees pursuant to 42 U.S.C. § 406(b).
17   Upon payment, Plaintiff’s counsel shall refund to Plaintiff the previously paid EAJA fee of $4,100.00.
18
     IT IS SO ORDERED.
19

20   Dated: _____________                     ____________________________________________
                                              THE  HONORABLE
                                              UNITED               GEORGE FOLEY,
                                                       STATES DISTRICT       JUDGE JR
21                                            United
                                              Dated:States District
                                                     July 22, 2020. Court Magistrate Judge

22

23

24

25

26
     PO Granting Joint Motion for Corrected Order re: 406(b) Fees; Case No. 2:16-cv-01074-APG-GWF

                                                                          -1-
           Case 2:16-cv-01074-APG-GWF Document 41 Filed 07/22/20 Page 2 of 2




 1                                             CERTIFICATE OF SERVICE

 2        I, Tina L. Naicker, certify that the following individual was served with [PROPOSED]
     ORDER GRANTING JOINT MOTION TO AMEND ORDER GRANTING ATTORNEY FEES
 3   PURSUANT FED. R. CIV. P. 60(B) on the date and via the method of service identified below:

 4           CM/ECF:

 5           Lindsay F. Osterhout
             Osterhout Disability Law, LLC
 6           521 Cedar Way, Ste. 200
             Oakmont, PA 15139
 7           412-794-8003
             Fax: 412-794-8050
 8           Email: Lindsay@mydisabilityattorney.com

 9
             David J. Otto
10           David Otto & Affiliates, PC
             2300 West Sahara Suite 800
11           Las Vegas, NV 89102
             702-379-6540
12           Fax: 702-400-0001
             Email: davidottolaw@yahoo.com
13           Attorneys for Plaintiff

14

15           Dated this 21st day of July 2020.

16                                                                    /s/ Tina L. Naicker
                                                                      TINA L. NAICKER
17                                                                    Special Assistant United States Attorney

18

19

20

21

22

23

24

25

26
     PO Granting Joint Motion for Corrected Order re: 406(b) Fees; Case No. 2:16-cv-01074-APG-GWF

                                                                          -2-
